DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are moot in view of the Examiner’s Amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Yakov Sidorin on February 16th, 2021.
In the claim set filed 01/29/2021, please amend the set as follows:

1. (Currently Amended) An ocular ultrasound probe comprising: 
	a housing with an outer ringand 
	an ultrasound transducer element disposed within the housing in a torus-shaped probe head, 
	wherein the torus-shaped probe head is contoured similarly to the cornea of an eye and is configured for placement during ultrasound probe, in contact with and onto [[an]] the eye or an eyelid at a location designated for placement of a contact lens on the eye such that an open center portion of the torus-shaped probe head extends over a crystalline lens of the eye and the torus-shaped probe head encompasses the crystalline lens to deliver ultrasound energy to a target site in the eye around the crystalline lens while avoiding delivery of said energy to the crystalline lens, 
	
	wherein the outer ring is dimensioned to retain and secure the ultrasound probe, which ultrasound probe in place; and 
	ultrasound transducer element is configured to deliver ultrasound energy having a frequency lower than 10 MHz to [[a]] the target site in the eye in order to initiate cavitation of ultrasound probe has been disposed at said 

2. (Currently Amended) The ocular ultrasound probe of claim 1, wherein the ultrasound energy has a frequency of less than  MHz.

3. (Currently Amended) The ocular ultrasound probe of claim 1, wherein the ultrasound probe is an extraocular probe.

4. (Currently Amended) The ocular ultrasound probe of claim 1, wherein the ultrasound probe is an intraocular probe.



28. (Currently Amended) The ocular ultrasound probe of claim 1, further comprising a sensor configured to detect a change in an electrical field at an  housing of the ultrasound probe is in contact with the eyelid or a surface of the eye at said 

29. (Currently Amended) The ocular ultrasound probe of claim 1, further comprising an optical imaging component configured for viewing the target site through said optical imaging component simultaneously with delivering the ultrasound energy to the target site from the transducer during operation of the ultrasound probe.

30. (Currently Amended) The ocular ultrasound probe of claim 1, further comprising a laser illumination source.

31. (Currently Amended) A method for treating a disease or disorder of ocular blood flow, the method comprising: 
	a) supplying microbubbles to a blockage within a retinal vessel, said supplying including supplying the microbubbles to an occluded retinal vein containing the blockage, and
	b) using an ultrasound probe that includes a housing with an outer ring and an ultrasound transducer element disposed within the housing in a torus-shaped probe head that is contoured similarly to the cornea of an eye 
	and is configured for placement in contact with and onto [[an]] the eye or an eyelid at a location designated for placement of a contact lens onto the eye 
[[-]] to establish the torus-shaped probe head and such that an open center portion of the torus-shaped probe head extends over a crystalline lens of the eye and the torus-shaped probe head encompasses the crystalline lens, and
[[-]] to secure the ultrasound probe at the eyelid with the use of said outer ring; and
c) delivering ultrasound energy having a frequency lower than 10 MHz a from the ultrasound transducer element in order to initiate cavitation of 

32. (Currently Amended) The method of claim 31, wherein the ultrasound probe includes an optical imaging component in said housing and further comprising viewing said target site through the optical imaging component simultaneously with the delivering of said ultrasound energy.  

33. (Previously Presented) The method of claim 31, wherein said delivering includes delivering said ultrasound energy to reduce or eliminate retinal vein occlusion.

34. (Previously Presented) The method of claim 31, wherein said supplying the microbubbles includes supplying the microbubbles with diameters in a range from 1 micron to 10 microns.

35. (Currently Amended) The method of claim 31, comprising moving the ultrasound probe along the eyelid or the eye.

36. (Previously Presented) The method of claim 31, wherein said supplying the microbubbles comprises supplying the microbubbles that include a therapeutic agent on surfaces or within interiors of the microbubbles.

of said ultrasound energy to the target site includes rupturing the microbubbles to release the therapeutic agent.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The act of initiating an ultrasound-induced cavitation at an occluded retinal vein using a torus-shaped probe that is placed on the eye, while avoiding ultrasound transmission through the crystalline lens of the eye, at frequencies lower than 10 MHz, is neither disclosed in the prior art nor would it have been obvious to one having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/            Examiner, Art Unit 3793